By the Court,

Ceawfoed, J.
The plaintiff in this action, (the plaintiff in error) has mistaken the remedy adapted to the circumstances of the case. "We are satisfied that district No. 2 was properly organized in the mode provided by law; and if district No. 1 had any reason to feel dissatisfied with the action or decision of the town superintendent in altering the limits of the district, or in determining the proportion of the value of its property justly due to *336^ie new district, an appeal to the State Superintendent was available under section 6 of chapter 19, and the decision of that officer on the subject would have been final. Such appeal not having been taken, W0 mug|. pregume that the decision of the town superintendent was acquiesced in.
Upon the determination of the amount justly due to the newly formed district, the 63d section of chapter 19 provides that the district retaining the school house or property, shall by tax, raise and pay over to the treasurer of the other district, the amount so ascertained by the town superintendent, and it is made the duty of the district board of the district retaining the school house or other property to raise the amount “ in the same manner as if the same had been authorized by a vote of their district for the building of a school-house.” Here, then, is a plain duty enjoined upon the district board, and we see no reason in this case, why the district board of district No. 1 have not performed it. But if they have unreasonably or contumaciously refused to do what the law has directed them to do, the proper remedy of district No. 2 is by mmdamus, directed to district board of district No. 1.
Entertaining this view of the matter, we must reverse the judgment for costs rendered in the County Court, and order the case to be dismissed for want of jurisdiction of the subject. The remedy has already been pointed out.